             Case 5:19-cv-00114-XR Document 1 Filed 02/08/19 Page 1 of 10



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION


ESMERALDA LUCY RODRIGUEZ,                  §
an Individual,                             §
                                           §
Plaintiff,                                 §
                                           §       CIVIL ACTION NO. _________________
v.                                         §
                                           §       JURY TRIAL DEMANDED
ERIC AVALOS, as an Individual and          §
d/b/a CHAVALOS MUSIC, INC., and            §
CORTNEY RICO, an Individual,               §
                                           §
Defendants.                                §


                                          COMPLAINT

        Plaintiff, Esmeralda Lucy Rodriguez (“Rodriguez,” “Lucy Rodriguez,” or “Plaintiff”)

files this Complaint against Defendants, Eric Avalos, Chavalos Music, Inc., and Cortney Rico

(collectively “Defendants”) and shows the following:

                                      Nature of the Action

        1.      This is a civil action seeking damages and injunctive relief for copyright

infringement under the copyright laws of the United States, 17 § U.S.C. 101 et seq.

                                           The Parties

        2.      Plaintiff Lucy Rodriguez is an individual residing in Corpus Christi, Texas.

        3.      Defendant Eric Avalos is an individual residing in San Antonio, Texas. Avalos

may be served with process at his residence, 6810 Laguna Verde, San Antonio, Texas 78239, or

wherever he may be found.

        4.      Upon information and belief, Chavalos Music Inc. (“Chavalos Music”) is an

assumed name used by Eric Avalos with a principal place of business located in San Antonio,

{00247219.1}                                   Page 1
                Case 5:19-cv-00114-XR Document 1 Filed 02/08/19 Page 2 of 10



Texas. Chavalos Music may be served with process by serving its agent Eric Avalos at his

residence, 6810 Laguna Verde, San Antonio, Texas 78239, or wherever he may be found.

           5.         Defendant Cortney Rico is an individual residing in Edinburg, Texas. Rico may

be served with process at her residence at 7810 Terry Rd., Edinburg, Texas 78542, or wherever

she may be found.

                                              Jurisdiction and Venue

           6.       This court has exclusive federal jurisdiction over the subject matter of Plaintiff’s

claim under 28 U.S.C. § 1331 (federal question), 28 U.S.C. § 1338(a) (copyright).

           7.       Each of the Defendants is subject to the personal jurisdiction of this Court

because (1) the infringing work was created in this district; (2) each Defendant has transacted or

is transacting business in this district; (3) acts of infringement complained of herein occurred in

this district; and (4) Defendant Avalos resides in this district.

           8.       Venue in this district is proper under 28 U.S.C. §§ 1391(b), 1391(c) and 1400.

                                                Factual Background

           Creation of Plaintiff’s Song Pediré

           9.       Plaintiff, Lucy Rodriguez, is a recording and performing vocal artist. More

particularly, she is a well-known and established Tejano music artist who has achieved a significant

amount of public notoriety and attention. Rodriguez is also a veteran, having served in the U.S. Air

Force.

           10.      In 2015, Rodriguez recorded and released a song entitled Pediré.1

           11.      Songwriter Juan Villarreal2 created the lyrics and musical arrangement for Pediré

in 2005. Rodriguez was the first artist to record and publicly release Pediré, and did so with


1
    Future tense of “pedir” meaning “to request, ask for.”
2
    No relation to Plaintiff’s counsel.

{00247219.1}                                             Page 2
          Case 5:19-cv-00114-XR Document 1 Filed 02/08/19 Page 3 of 10



Villarreal’s permission. Rodriguez contributed original vocal arrangement and lyrical revisions

to Pediré in addition to Villarreal’s lyrics and musical arrangement.

       12.     Defendant Eric Avalos is a musician and music producer. Avalos introduced

Villarreal to Rodriguez and provided sound mixing for Rodriguez’s 2015 Pediré recording.

       13.     Rodriguez’s Pediré became available on all major digital platforms and at least 50

internet/terrestrial radio stations, having substantial play. Rodriguez also sold copies of Pediré in

physical compact disc (CD) format. Rodriguez heavily promoted Pediré following its release

with a radio tour and well-received live performances throughout the United States and Mexico.

Rodriguez enjoyed a fair amount of international success and recognition from her first release of

Pediré. A true and correct copy of the sound recording is provided as track 1 on the CD attached

as Exhibit A and incorporated by reference herein.

       14.     In September 2016, Rodriguez, again with Mr. Villarreal’s permission, recorded a

second version of Pediré. This second version was re-arranged, re-produced, and re-mastered

with music producer Lorenzo Banda providing sound mixing and production.

       15.     Rodriguez’s remastered Pediré was released in October 2016 to all digital

platforms and internet/terrestrial radio stations. Rodriguez again heavily promoted her

remastered Pediré with a radio tour and well-received live performances. A true and correct copy

of the sound recording is provided as track 2 on the CD attached as Exhibit A and incorporated

by reference herein.

       Plaintiff’s Copyright Registration and Application for Pediré

       16.     Rodriguez filed a copyright application on September 20, 2017 for the 2015

Pediré recording identifying herself (vocal arrangement) and Juan Villarreal (lyrics) as the

authors of the work. The United States Copyright Office subsequently issued U.S. Copyright



{00247219.1}                                   Page 3
          Case 5:19-cv-00114-XR Document 1 Filed 02/08/19 Page 4 of 10



Registration No. SR 809-111 for Rodriguez’s Pediré, with an effective date of registration of

September 20, 2017. A true and correct copy of U.S. Copyright Registration No. SR 809-111 is

attached herewith as Exhibit B and incorporated by reference herein.

       17.     Villarreal later assigned all of his right, title, and interest in Pediré to Rodriguez,

including his copyright, and underlying exclusive rights, to the lyrics and musical arrangement.

Rodriguez filed U.S. Copyright Application No. 1-7129863201 with the United States Copyright

Office on November 12, 2018 for the Pediré lyrics and musical arrangement. A true and correct

copy of U.S. Copyright Application No. 1-7129863201 is attached herewith as Exhibit C and

incorporated by reference herein.

       18.     Rodriguez is the sole owner and holder of all rights, including copyright rights, in

and to the work Pediré.

       19.     Rodriguez’s Pediré is also registered with the American Society of Composer

Authors and Publishers (ASCAP). EdiLu Music Publishing LLC owns publishing rights for the

Pediré work.

       Defendants’ Unauthorized Cover of Pediré

       20.     Unbeknownst to Rodriguez, Avalos had plans of his own. One or about June

2017, one of Rodriguez’s band members informed her that Avalos was planning to record or had

recorded Pediré with musical artist, Defendant Cortney Rico.

       21.     Based on information and belief, Villarreal informed Avalos that Rodriguez was

the only artist authorized to record Pediré.

       22.     Based on information and belief, Lorenzo Banda confronted Avalos about

Avalos’ intentions to copy Rodriguez’s Pediré and Avalos justified copying Rodriguez’s Pediré

by falsely claiming Rodriguez owed Avalos money.



{00247219.1}                                   Page 4
            Case 5:19-cv-00114-XR Document 1 Filed 02/08/19 Page 5 of 10



          23.   Based on information and belief, Avalos and Cortney Rico recorded a version of

Pediré on or about mid-June 2017 in San Antonio, Texas. Rico provided vocals and Avalos

provided production both in his individual capacity and as an agent for Chavalos Music Inc. A

true and correct copy of Rico’s Pediré is provided as track 3 on a CD attached as Exhibit A and

incorporated by reference herein.

          24.   The lyrics, musical arrangement, and vocal arrangement of Rico’s Pediré are

copied exactly from Rodriguez’s Pediré. For example, Rodriguez made a mistake in her

recordings of Pediré by inadvertently mixing up the present and future tenses of the Spanish verb

“rogar” (“to beg”) and singing “te ruegare” instead of “te rogaré.” Rico’s Pediré makes the same

mistake. Rico also copied Rodriguez’s vocal rhythm and note inflections.

          25.   Rico’s Pediré was available for download on several digital platforms and also

aired on internet and terrestrial radio.

          26.   Defendants also released a music video for Rico’s Pediré, which was available on

YouTube® and other online platforms.

          27.   Defendants heavily promoted Rico’s Pediré. Rico received substantial media

attention, including a nomination for PREMIOS ESTRELLAS      DEL   PERMIAN BASIN 2018 based on

Pediré.

          28.   The website Tejano Nation (https://tejanonation.net) referred to Rico’s Pediré as a

“cover” of Rodriguez’s Pediré.

          29.   Villarreal and Rodriguez did not authorize Defendants’ infringing copy of Pediré

and have not received any compensation in connection with same.

          Attempted Resolution




{00247219.1}                                  Page 5
          Case 5:19-cv-00114-XR Document 1 Filed 02/08/19 Page 6 of 10



       30.        Rodriguez expressly objected to Defendants’ unauthorized use of her copyrighted

Pediré song and sent Defendants a letter demanding Defendants cease unauthorized use of her

copyrighted Pediré song. Rodriguez’s letter further demanded Defendants remove all infringing

material from the internet. A true and correct copy of the cease and desist letter is attached hereto

as Exhibit D, and incorporated by reference herein.

       31.        In response, Avalos informed Rodriguez’s representatives on November 11, 2018

that Defendants wanted to resolve the dispute and would “do away with any involvement that

has to do with ‘Pediré’.” Avalos agreed to pay Rodriguez 100% of Defendants’ revenue

attributable the infringing Pediré cover, and indicated the infringing Pediré song would be

removed from digital download platforms and from YouTube®. Avalos further represented that

Rico would also cooperate with Rodriguez’s requests. A true and correct copy of Avalos’

responses are attached hereto as Exhibit E, and incorporated by reference herein.

       32.        Defendants never paid Rodriguez any money and only removed the infringing

song from select digital platforms. Rodriguez was forced to contact third party websites herself

to get infringing copies of Pediré removed from the internet. In some circumstances, Rodriguez

was forced to retain and pay for outside assistance getting infringing content removed from third

party websites.

       Continued Infringement

       33.        Despite Avalos’ representation Defendants would no longer infringe Rodriguez’s

Pediré copyrights, Rico and Avalos performed Pediré live at Mustang Lounge in Weslaco,

Texas as recent as January 12, 2019. Defendants recorded this performance of Pediré and

uploaded the recording to internet websites associated with Rico.




{00247219.1}                                   Page 6
          Case 5:19-cv-00114-XR Document 1 Filed 02/08/19 Page 7 of 10



       34.     Rodriguez did not authorize the January 2019 performance, recording, or online

distribution of Pediré and has not received any compensation thereto.

       Valuation of Pediré

       35.     On or about November 2018, Avalos represented to Rodriguez that Pediré was

not a successful song and “has not generate monies nor popularity for either artist.” Avalos

insisted that Pediré was worthless. Avalos later represented to third parties that Pediré has done

“very very well” for Rico.

       36.     Similarly, in September 2017 an affiliate of Defendants, Julie Rodriguez (no

relation to Plaintiff), publicly represented that Rico’s Pediré was a “hit,” reaching 16,700 online

views and generating 2,000 online purchases at the time of Julie Rodriguez’s statement.

       37.     The facts herein give rise to the following claims, as listed below:



                        COUNT I – COPYRIGHT INFRINGEMENT

       38.     Plaintiff incorporates herein paragraphs 1-37 above.

       39.     As the legal and beneficial owner of all copyright rights in and to the work

Pediré, and all causes of action arising therefrom, Plaintiff is entitled to institute this action

against Defendants in accordance with 17 U.S.C. § 501(b).

       40.     On information and belief, each Defendant, acting individually, or in concert, has

engaged in one or more acts of copyright infringement under 17 U.S.C. § 501(a) by violating one

or more of Plaintiff’s exclusive rights under 17 U.S.C. § 106.

       41.     On information and belief, each Defendant, acting individually, or in concert, has

engaged in the unauthorized recording, release, performance, and sale of Plaintiff’s copyrighted

song Pediré.



{00247219.1}                                  Page 7
           Case 5:19-cv-00114-XR Document 1 Filed 02/08/19 Page 8 of 10



       42.     On information and belief, each Defendant, acting individually, or in concert, has

engaged in the unauthorized preparation of derivative works based upon Plaintiff’s copyrighted

song Pediré.

       43.     On information and belief, each Defendant, acting individually, or in concert, has

engaged in acts of copyright infringement either directly, contributorily, and/or vicariously

through his or her actions. As a result, each Defendant is jointly and severally liable for the acts

of copyright infringement committed by Defendants.

       44.     On information and belief, Defendants’ acts of copyright infringement have been

committed willfully and in complete disregard of, and with reckless indifference to, the exclusive

rights of Rodriguez.

       45.     Plaintiff has suffered damages as a result of Defendants’ acts of copyright

infringement and pursuant to 17 U.S.C. § 504(a) is entitled to compensation for her damages and

any profits generated by Defendants from their infringement.

       46.     Pursuant to 17 U.S.C. § 502, Plaintiff is entitled to preliminary and permanent

injunctive relief to restrain Defendants’ copyright infringement of Plaintiff’s Pediré copyrights,

including but not limited to the further performance, recording, distribution, and sales of Pediré.

       47.     Pursuant to 17 U.S.C. § 503(b), Plaintiff is entitled to an order requiring the

destruction or other reasonable disposition of all infringing copies found to have been made in

violation of her exclusive rights.

                                     CONDITIONS PRECEDENT

       48.     Rodriguez generally avers that all conditions precedent to her right of recovery

have occurred or have been performed.

                                 DEMAND FOR JURY TRIAL



{00247219.1}                                  Page 8
             Case 5:19-cv-00114-XR Document 1 Filed 02/08/19 Page 9 of 10



       49.      Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Rodriguez

demands a trial by jury on all issues so triable.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff herein prays that upon trial on the merits hereof, the Court issue

judgment against Defendants as follows:

       (1)      Awarding Plaintiff all profits attributable to each copyright infringement by

Defendants, their agents, servants, employees and those acting in concert with each or any of

them in accordance with 17 U.S.C. § 504(b).

       (2)      Awarding Plaintiff actual damages due to each Defendant’s acts of copyright

infringement in accordance with 17 U.S.C. § 504(b) and/or statutory damages where applicable.

       (3)      Permanently enjoining Defendants, their agents, servants, employees, and those

acting in concert with them, from directly or indirectly infringing Rodriguez’s Pediré copyrights

in accordance with 17 U.S.C. § 502.

       (4)      Requiring all infringing copies of Pediré be impounded from each Defendant and

destroyed in accordance with 17 U.S.C. § 503.

       (5)      Finding Defendants’ infringement to be willful.

       (6)      Awarding Plaintiff costs and attorney’s fees in accordance with 17 U.S.C. § 505.

       (7)      Finding Defendants jointly and severally liable.

       (8)      Awarding Rodriguez all such other and further relief at law or in equity as this

Court deems just and proper.

Date: February 8, 2019                         Respectfully submitted,

                                               By:/s/ Miguel Villarreal Jr.

                                               Miguel Villarreal, Jr.
                                               Texas State Bar No. 24042095

{00247219.1}                                   Page 9
        Case 5:19-cv-00114-XR Document 1 Filed 02/08/19 Page 10 of 10



                                   mvillarreal@gunn-lee.com
                                   Brandon T. Cook
                                   Texas State Bar No. 24084166
                                   bcook@gunn-lee.com
                                   GUNN, LEE, & CAVE, P.C.
                                   8023 Vantage Dr., Suite 1500
                                   San Antonio, Texas 78230
                                   (210) 886-9500 Telephone
                                   (210) 886-9883 Facsimile

                                   ATTORNEYS FOR PLAINTIFF




{00247219.1}                       Page 10
